Citation Nr: 1829242	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  14-24 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a thyroid disorder.  

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for a right hand disorder.

5.  Entitlement to a compensable disability rating for a scar on the right middle finger.  

6.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine.  

7.  Entitlement to a compensable disability rating for residuals of a left ankle sprain prior to August 21, 2014, and in excess of 10 percent since August 21, 2014.  

8.  Entitlement to a compensable disability rating for residuals of a right ankle sprain. 

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

10.  Entitlement to service connection for a bilateral shoulder disorder.  

11.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the DJD of the lumbar spine disability.  

12.  Entitlement to service connection for a bilateral foot disorder, to include neuropathy and radiculopathy, and to include as secondary to the DJD of the lumbar spine disability.  

13.  Entitlement to service connection for bilateral hearing loss.  

14.  Entitlement to service connection for a neurogenic bladder, to include as secondary to the DJD of the lumbar spine disability.  

15.  Entitlement to service connection for a dental disorder for treatment purposes only.  

16.  Entitlement to service connection for erectile dysfunction, to include as secondary to the DJD of the lumbar spine disability.  

17.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1979 to November 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2013 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in January 2018.  A transcript of the hearing is of record.  The undersigned VLJ held the record open for an additional 30 days from January 10, 2018, for the Veteran to submit additional evidence.  The Veteran submitted additional evidence in January 2018 and March 2018 and waived initial review of this evidence by the RO.   

The RO certified an appeal for claims of entitlement to service connection for PTSD and a mental disorder other than PTSD.  While cognizant of the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), and after reviewing the contentions and evidence, the Board determines that these issues should be re-characterized and are more accurately stated as listed on the title page of this decision.

The issues of entitlement to increased ratings for DJD of the lumbar spine and residuals of left and right ankle sprains, entitlement to service connection for an acquired psychiatric disorder, a bilateral shoulder disorder, a bilateral knee disorder, a bilateral foot disorder, bilateral hearing loss, a neurogenic bladder, a dental disorder for treatment purposes only, erectile dysfunction, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  After affording the Veteran the benefit of the doubt, his current tinnitus disorder manifested in service and has been present since his active duty service.

2.  The Veteran did not incur an event, injury, or disease related to his current thyroid disorder during active duty service.  

3.  The Veteran does not currently have a separately diagnosable chronic musculoskeletal arthritis disorder apart from his service-connected disabilities, or disorders on appeal, and has not had such a disability at any point since filing his claim for service connection.  

4.  The Veteran does not currently have a right hand disorder, apart from a service-connected scar on the right middle finger, and has not had such a disability at any point since filing his claim for service connection.  

5.  For the entire period on appeal, the Veteran's right middle finger scars have been linear and two centimeter (cm) and one cm in size, but have not been painful or unstable.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for a thyroid disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.

3.  The criteria for service connection for arthritis have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

4.  The criteria for service connection for a right hand disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.304.

5.  The criteria for a compensable disability rating for a scar on the right middle finger have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code (DC) 7805 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon, 20 Vet. App. at 81; see 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Veteran has not been provided with a VA examination for his service connection claim for a thyroid disorder.  However, as explained below, the Board finds that there was no event, injury, or disease related to the Veteran's current thyroid disorder that occurred in service.  VA, therefore, has no duty to provide a medical examination for this claim.

Service Connection, Generally

The Veteran contends that his tinnitus is caused by his in-service exposure to excessive noise.  The Veteran also contends that he has current thyroid, arthritis, and right hand disorders that are caused by or related to active duty service.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  Tinnitus (organic disease of the nervous system) and arthritis are chronic disorders listed under 38 C.F.R. § 3.309; thus, 38 C.F.R. § 3.303(b) is applicable. 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Tinnitus 

The record shows that the Veteran currently has symptoms of tinnitus.  The Veteran has contended throughout the appeal that he has tinnitus.  For example, he testified during the January 2018 Board hearing that his tinnitus symptoms present as intermittent ringing in the ears that suddenly onset during activities.  Evidence of tinnitus symptoms is highly subjective.  While the record contains an August 2012 VA examination report in which the examiner indicated that the Veteran did not have tinnitus simply by "checking off" a box, this examiner did not provide any rationale for this finding.  The Board finds the Veteran's statements throughout the appeal regarding the presence of his current tinnitus to be credible, and thus, the first element of service connection is met for this disorder.  

Regarding the second element of service connection, the Veteran's service treatment records do not show complaints of or treatment for tinnitus symptoms.  However, as indicated by his service personnel records, including his DD-214s, the Veteran's military occupational specialty (MOS) shows that he was exposed to excessive noise and acoustic trauma from aircraft.  In fact, the Veteran testified during the January 2018 Board hearing that he worked in close proximity to aircraft while he served onboard the flight deck of the USS Kennedy naval vessel.  As these contentions are supported by the Veteran's service personnel records, the second element of service connection is met.  See 38 U.S.C. § 1154(a) (2012) (due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the service records, the official history of each organization in which the Veteran served, the medical records, and all pertinent medical and lay evidence).  

After affording the Veteran the benefit of the doubt, the Board finds that his current tinnitus disorder manifested in service and has been present since his active duty service.  Specifically, the Veteran testified during the January 2018 Board hearing that his tinnitus symptoms, including ringing in the ears, began in service following repeated exposure to aircraft noise and noise from arresting gear cables.  The Veteran is competent to report symptoms that he perceived through his own senses, including the presence of ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board's finding is buttressed by the Veteran's credible statements that his tinnitus symptoms have been present since active duty service, and the fact that the record does not contain a medical opinion indicating that his current symptoms did not manifest in service and are not related to his active duty service.

Accordingly, after affording the Veteran the benefit of the doubt, the Board concludes the evidence is at least in equipoise in showing that service connection for tinnitus is warranted.  Thus, the claim must be granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Thyroid Disorder

The Veteran contends that his current thyroid disorder should be service-connected.  

The record shows that the Veteran has been diagnosed with a thyroid disorder during the appeal.  For example, multiple private treatment records from 2011 show that he was diagnosed with hyperthyroidism and Graves' Disease, and that he had a thyroidectomy performed.  The record also shows that he has residuals of these disorders, including taking hormones following the thyroidectomy.  Thus, the first element of service connection is met.  

However, the Board finds that the Veteran did not incur an event, injury, or disease related to his current thyroid disorder during active duty service.  Specifically, his service treatment records, including enlistment, periodic, and separation evaluations from February 1979, January 1982, and June 1992, are silent for any treatment of or complaints for this disorder during his active duty service.  In fact, the record shows that the Veteran was first diagnosed with hyperthyroidism in January 2011, or approximately 18 years after separation from active duty service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

The Board notes that apart from filing a claim for service connection, the Veteran and his attorney have not asserted or identified any incident or event in service that caused his current thyroid disorder, including in his February 2011 statement, August 2013 notice of disagreement (NOD), July 2014 substantive appeal to the Board (VA Form 9), and January 2018 Board hearing testimony.  Thus, the Veteran did not incur an event, injury, or disease related to his current thyroid disorder during active duty service, and the second element of service connection is not met.  

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Arthritis and Right Hand Disorder

The Veteran also contends that he has arthritis and right hand disorders that were caused by his active duty service.  Because evidence pertaining to these disabilities is located in the same or similar records, the Board shall analyze these disabilities together below.  

The Veteran filed a claim for these disabilities in February 2011.  In subsequent statements to VA and medical professionals, including in the August 2013 NOD, July 2014 VA Form 9, and January 2018 Board hearing testimony, he and his attorney did not indicate that the Veteran had arthritis in any part of his body other than his service-connected back disability, or that he had any right hand disorder apart from his service-connected scar of the right middle finger.  

The medical evidence shows that the Veteran has undergone multiple VA examinations in August 2012 and November 2012 for his various musculoskeletal disabilities, including for his service-connected back, bilateral ankles, and scar disabilities.  After performing physical examinations and noting the Veteran's self-reported history and symptoms, the August 2012 VA examiner diagnosed the Veteran with lumbosacral arthritis.  However, this examiner did not note the presence of arthritis in any other bodily system currently on appeal, including in the Veteran's right hand.  The August 2012 VA examination for the right hand and finger disorders showed that, apart from one laceration scar on the middle finger, which is service-connected, there was no objective evidence of a bilateral hand disorder during the examination.  

Since these August 2012 VA examinations, the claims file shows that the Veteran's arthritis has been present in his service-connected back disability, as well as his bilateral knees, which are currently on appeal.  For example, a September 2016 VA orthopedic surgery consultation note showed that the Veteran had osteoarthritis in his bilateral knees. 

Given this evidence, the Board finds that the Veteran does not currently have a separately diagnosable chronic musculoskeletal arthritis disorder apart from his service-connected back disability or bilateral knee disorders and has not had such a disability at any point since filing his claim for service connection.  Moreover, the Board finds that he does not currently have a right hand disorder, apart from a service-connected scar on the right middle finger, and has not had such a disability at any point since filing his claim for service connection.  

As the evidence does not show current arthritis and right hand disabilities at any time during the claim period, there are no separate and underlying disorders that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  

The preponderance of the evidence is against the Veteran's claims and the benefit-of-the-doubt rule does not apply.  Absent current disabilities, these claims of entitlement to service connection must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


Increased Rating for a Scar on the Right Middle Finger

The Veteran contends that his right middle finger scar should be rated as compensable.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran filed an increased rating claim for his right middle finger scar in February 2011.  

The Veteran's scar is currently rated as noncompensable (zero percent) pursuant to 38 C.F.R. § 4.118, DC 7805.  DC 7805 instructs that scars (including linear scars) and other effects of scars are to be evaluated under 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, and 7804 (2017).  This DC further instructs that evaluation of any disabling effects not considered in a rating provided under DCs 7800-04 are to be rated under an appropriate DC.  The Board notes that DCs 7800, 7801, and 7802 do not apply to the Veteran's right middle finger scars because they pertain to disfigurement of the head, face, or neck, burn scars, and scars that are nonlinear.  

DC 7804 (unstable or painful scars) sets forth the following disability ratings: 10 percent for one or two scars that are unstable or painful; 20 percent for three to four scars that are unstable or painful; or, 30 percent for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  According to Note (1), an "unstable" scar is a scar "where, for any reason, there is frequent loss of covering of skin over the scar."  Id.  

An August 2012 VA examination of the Veteran's right hand shows that the Veteran complained of a laceration to the tip of his third right finger.  Following a physical examination, the examiner determined that the Veteran's in-service laceration of the right third finger had resolved without any residuals and that he was asymptomatic.  

A November 2012 VA examination for scars showed that the Veteran was diagnosed with a residual scar of the right middle finger.  The Veteran's in-service laceration injury healed into an "L" shaped scar.  The Veteran stated that he did not have any difficulty or problems with the scar.  The examiner determined that the Veteran had two linear scars.  One scar was two cm long while the other scar was one cm long.  The examiner noted that the Veteran's scars were not painful or unstable.  The examiner also determined that there was no functional limitation due to this residual scar and that it did not impact the Veteran's ability to work.  

Given this evidence, the Board finds that the Veteran's right middle finger scars have been linear and two cm and one cm in size, but have has not been painful or unstable for the entire period on appeal.  The August 2012 and November 2012 VA examination reports indicated that the Veteran's right middle finger scars did not manifest as painful or unstable, and have been linear during the entire appeal.  

Accordingly, the evidence does not show that a compensable disability rating is warranted at any time during the appeal for the scar on the right middle finger.  38 C.F.R. § 4.118, DCs 7800, 7802, 7804, 7805.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for tinnitus is granted.  

Service connection for a thyroid disorder is denied. 

Service connection for arthritis is denied. 

Service connection for a right hand disorder is denied.  

A compensable disability rating for a scar on the right middle finger is denied. 


REMAND

The Board must remand the issues of entitlement to increased ratings for DJD of the lumbar spine and residuals of left and right ankle sprains, entitlement to service connection for an acquired psychiatric disorder, a bilateral shoulder disorder, a bilateral knee disorder, a bilateral foot disorder, bilateral hearing loss, a neurogenic bladder, a dental disorder for treatment purposes only, erectile dysfunction, and entitlement to a TDIU for additional evidentiary and procedural development.  

The Board remands the Veteran's claim for a dental disorder for treatment purposes only to associate with the claims file outstanding service dental records and private treatment records.  Specifically, the claims file does not contain the Veteran's dental records.  The Veteran testified during the January 2018 Board hearing that he had in-service dental treatment at the Whidbey Island Naval Air Station in Washington, the Cecil Field Naval Air Station in Florida, and the Patuxent River Naval Air Station in Maryland.  He also testified that he was treated by a civilian dentist at Sandpiper Dentistry after he separated from service.  However, the claims file does not indicate that VA attempted to ascertain these outstanding, relevant records.  

The Board must remand the Veteran's claim for service connection for an acquired psychiatric disorder for verification of an in-service stressor for PTSD and to afford the Veteran a VA examination for his depression symptoms.  On remand, the AOJ should attempt to verify the Veteran's claimed in-service stressor pertaining to an accident onboard the USS Kennedy on December 3, 1981, in which an individual was killed.  Furthermore, the Veteran should be scheduled for a psychiatric examination to determine the cause and nature of his depression symptoms, to include whether they are caused or aggravated by his service-connected disabilities.   

The Board must remand the Veteran's increased rating claims for the DJD of the lumbar spine and left and right ankle disabilities to afford the Veteran new VA examinations to determine the severity of the Veteran's current symptoms.  Specifically, the Veteran testified during the January 2018 Board hearing that these disabilities had worsened since the last VA examinations in August 2012.  See 38 C.F.R. §§ 3.326, 3.327 (2017) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board remands the Veteran's service connection claims for erectile dysfunction and a bilateral feet disorder to afford him initial VA examinations to determine if his erectile dysfunction disorder is caused or aggravated by his service-connected back disability, and to determine whether the Veteran has neurological disorders in his lower extremities, to include radiculopathy and/or neuropathy, that are caused or related to his active duty service or caused or aggravated by his service-connected back disability.  See McLendon, 20 Vet. App. at 81.  

The Board must also remand the Veteran's claims for service connection to bilateral shoulders, bilateral knees, a neurogenic bladder, and hearing loss because the medical opinions regarding the etiology of these disorders in the August 2012 VA examination reports are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, on remand, the Veteran should be afforded new VA examinations for these claims.

Lastly, the Board must remand the claim of entitlement to a TDIU as this claim is inextricably intertwined with the claims that the Board is remanding to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Specifically, if higher disability ratings for the back and bilateral ankle disabilities or service connection for an acquired psychiatric disorder, erectile dysfunction, bilateral feet, bilateral shoulders, bilateral knees, neurogenic bladder, and/or hearing loss is granted on remand, it may impact whether the Veteran's service-connected disabilities prevent him from securing or following gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify any outstanding post-service private or VA treatment records for his dental claim, including any records from civilian dentists at Sandpiper Dentistry.  Provide the Veteran with the necessary authorization forms, attempt to obtain any identified records, and document any negative responses received.  

2. Contact the appropriate records repositories to attempt to obtain the Veteran's outstanding service dental records from February 1979 to November 1992, to include any records of dental treatment at the Whidbey Island Naval Air Station in Washington, the Cecil Field Naval Air Station in Florida, and the Patuxent River Naval Air Station in Maryland.  Document any negative responses received.  

3. Contact the appropriate records repositories to verify the Veteran's claimed in-service stressor for his PTSD claim, which was discussed during the January 2018 Board hearing, of witnessing an accident onboard the USS Kennedy on December 3, 1981, in which an individual was killed and property was damaged on the flight deck.  Document negative responses received.  

4. After completing Step 3, and any other development deemed necessary to the Veteran's service connection claim for an acquired psychiatric disorder, schedule the Veteran for an appropriate VA psychiatric examination to assist in determining the nature and cause of his current psychiatric disorders, to include PTSD and depression.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current psychiatric disorders, to include PTSD and/or depression, are caused by or otherwise related to any event, illness, or injury during service from February 1979 to November 1992, to include the Veteran's claimed stressor onboard the USS Kennedy on December 3, 1981.  

b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current depression is caused or aggravated by his service-connected disabilities.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

5. Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his lumbar spine disability symptoms.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's DJD of the lumbar spine.  

6. Schedule the Veteran for an appropriate VA examination to evaluate the current severity of the residuals of his left and right ankle sprain symptoms.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's left and right ankle disabilities.  
  
7. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current erectile dysfunction symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current erectile dysfunction is caused or aggravated by his service-connected back disability.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

8. Schedule the Veteran for a VA peripheral nerves examination to assist in determining the nature and cause of his current bilateral foot disorder symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral foot disorders, to include radiculopathy and neuropathy of the lower extremities, if such symptoms are present, are caused by or otherwise related to any event, illness, or injury during service from February 1979 to November 1992.  

b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral foot disorders, to include radiculopathy and neuropathy of the lower extremities, if such symptoms are present, are caused or aggravated by his service-connected DJD of the lumbar spine disability.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

9. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current bilateral shoulder disorders.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral shoulder disorders, are caused by or otherwise related to any event, illness, or injury during service from February 1979 to November 1992.  

In rendering an opinion, the examiner should discuss the significance of the Veteran's complaints of a sore body and shoulder problems located in a February 1993 application for compensation or pension (VA Form 21-526). 

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

10. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current bilateral knee disorders, to include osteoarthritis of the knees.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral knee disorders, to include osteoarthritis, manifested in service or within one year of separation from active duty service, or are caused by or otherwise related to any event, illness, or injury during service from February 1979 to November 1992.  

b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral knee disorders, to include osteoarthritis, are caused or aggravated by his service-connected DJD of the lumbar spine disability.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

11. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current neurogenic bladder disorder.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current neurogenic bladder disorder is caused by or otherwise related to any event, illness, or injury during service from February 1979 to November 1992, to include the Veteran's reports that he infrequently urinated during service over long periods of time.   

b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current neurogenic bladder disorder is caused or aggravated by his service-connected DJD of the lumbar spine disability.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

12. Schedule the Veteran for an appropriate VA audiological examination to assist in determining the nature and cause of his bilateral hearing loss disorder.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss disability is caused by or otherwise related to any event, illness, or injury during service from February 1979 to November 1992.  

In rendering an opinion, the examiner should assume as fact that the Veteran was exposed to excessive noise during active duty service from aircraft, to include as due to his MOS onboard the USS Kennedy.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

13. After completing Step 1 through Step 12, and any other development deemed necessary, readjudicate the claims of entitlement to increased ratings for DJD of the lumbar spine and residuals of left and right ankle sprains, entitlement to service connection for an acquired psychiatric disorder, a bilateral shoulder disorder, a bilateral knee disorder, a bilateral foot disorder, bilateral hearing loss, a neurogenic bladder, a dental disorder for treatment purposes only, erectile dysfunction, and entitlement to a TDIU in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his attorney, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


